          Case 1:19-cv-06434-GHW Document 25 Filed 07/31/20 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 KIMBERLY BERNICE BROWN,                                              DATE FILED: 7/31/2020

                                  Plaintiff,
                                                                     1:19-cv-6434-GHW
                      -against-
                                                                          ORDER
 NATIONAL BASKETBALL ASSOCIATION;
 TAMERA YOUNG, WBNA Athlete,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        On July 30, 2020, Plaintiff filed a motion for extension of time to file a notice of appeal. To

the extent that this motion is directed to the Court, that application is denied.

        The Court notes that, in this motion, Plaintiff stated that the reason she did not timely

appeal the Court’s January 2, 2020 dismissal of this case was because she “was unaware that this

option was available to [her] case.” Dkt. No. 23. But on January 13, 2020, Plaintiff wrote the Court

requesting “an extension to appeal the court’s decision” to dismiss this case. See Dkt. No. 18. The

Court received that letter on January 22, 2020, and denied it the same day. See Dkt. No. 19.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
          Case 1:19-cv-06434-GHW Document 25 Filed 07/31/20 Page 2 of 2



       The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and

certified mail, and note service on the docket.

       SO ORDERED.

 Dated:    July 31, 2020


                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  2
